internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip plr date date ty legend company fund fund fund fund fund fund hereinafter funds year year date date date date date date date plr-114626-02 tax_year - secretary of funds vice president of the funds company’s previous accounting firm company’s previous accounting firm’s predecessor company’s present accounting firm outside firm dear this responds to a ruling_request submitted on date on behalf of company requesting an extension of time pursuant to sec_301_9100-3 of the income_tax regulations for funds to make an election under sec_855 and in the case of fund under sec_853 of the internal_revenue_code for tax_year facts funds are a portfolio of company and are regulated_investment_companies rics operating under the investment_company act of as amended u s c sec_80a-1 et seq funds elected to be taxed as rics under subchapter_m part i of chapter of the code funds file their federal_income_tax return on the accrual basis using a december tax_year for tax years prior to year company’s previous accounting firm and previously accounting firm’s predecessor served as tax accountants for the funds and prepared the funds’ annual forms 1120-ric forms beginning in year the company replaced its accounting firm with its present accounting firm accounting firm accounting firm has served as tax accountant for company and has been preparing the funds’ tax returns since year prior to year the funds’ controller and compliance officer cco was primarily responsible for signing and filing all applicable tax returns with the internal_revenue_service irs including the forms for the funds on date the funds’ then cco left the company company did not hire another cco nor did it designate another individual or position as responsible for signing and filing company’s tax returns and forms instead company chose to out source many of the cco’s prior duties to outside firm company’s then vice president of the funds whose office was adjacent to the former cco’s office began signing funds’ forms as prepared and forwarded by company’s accountants on date funds’ vice president left the company since then for reasons unknown to secretary of the funds secretary the forms were sent to her to sign and file with the irs plr-114626-02 on date company’s accounting firm forwarded to secretary the prepared forms for the tax_year to sign and file with the irs having limited experience with the handling of the forms and noticing that the returns were in bound form she assumed that the package contained copies of final returns that had already been filed with the irs as a result she set_aside the package containing the forms for filing with other correspondence from date until the present secretary has been working almost exclusively on an on-going examination that has demanded a great deal of her time on date while filing correspondence secretary discovered that the forms sent by company’s accounting firm on date were not copies of final returns and that the forms should have been signed and filed with the service on date secretary immediately notified company’s appropriate individuals and sought to rectify the situation soon thereafter company’s officers contacted outside counsel for help in the matter in light of counsel’s advice on date secretary signed and filed with the irs the forms for each of the funds noting on each return that the funds intend to file a request for an extension of time pursuant to sec_301_9100-3 of the income_tax regulations to make an election under sec_855 of the internal_revenue_code for tax_year and in the case of fund to file an election under sec_853 of the internal_revenue_code each of the funds otherwise satisfied the requirements for making an election under sec_855 in addition fund otherwise satisfied the requirements for making an election under sec_853 company has taken several steps to ensure that such an oversight does not repeat itself it has formally designated the funds’ treasurer as responsible for signing all forms related to the funds company has also agreed with its accounting firm that in the future company’s accounting firm will send the returns to the treasurer who in turn will sign the forms and returns and return them to accounting firm for filing with the irs company believes this should prevent untimely filing of returns in the future funds make the following representations the request for relief was filed by the funds before the failure to make the regulatory election was discovered by the service granting the relief will not result in the funds having a lower tax_liability than the funds would have had if a timely election had been made taking into account the time_value_of_money the funds did not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time the funds requested relief and the new position requires or permits a regulatory election for which relief is requested plr-114626-02 being fully informed of the required regulatory election and related tax consequences the funds did not choose to not file the election law and analysis sec_301_9100-1 of the regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in section b as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 through c i of the regulations sets forth rules that the irs will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all tax years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based upon the facts and representations submitted it is held that the funds have shown good cause for granting a reasonable extension of time to allow them to make an election under sec_855 sec_853 in the case of fund on their federal_income_tax return for the tax_year accordingly the time for filing that election is extended to date this ruling is limited to the timeliness of funds’ sec_855 and sec_853 election as reflected on their federal_income_tax return for tax_year this ruling does not relieve funds from any penalty that they may owe as a result of their failure_to_file their federal_income_tax return for tax_year on time this ruling's application is limited to the facts code sections and regulations cited herein except as specifically ruled upon above no opinion is expressed or implied as to any federal excise or income_tax consequences regarding funds in particular no opinion is expressed as to whether funds’ tax_liability is not lower in the aggregate for all years to which the regulatory election applies than funds’ plr-114626-02 tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director's office will determine funds’ tax_liability for the years involved if the director's office determines funds’ liability is lower that office will determine the federal_income_tax effect further no opinion is expressed as to whether funds in fact have satisfied the requirements of sec_853 and sec_855 and the regulations thereunder or whether funds qualifiy as regulated_investment_companies under subchapter_m part i this ruling is directed only to the taxpayers that requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to funds’ original form 1120-ric for tax_year cc sincerely william e coppersmith chief branch office of associate chief_counsel financial institutions products
